Case 1:16-cv-24678-MGC Document 340 Entered on FLSD Docket 08/26/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 16-24678-CIV-COOKE/TORRES

   SECURITIES AND EXCHANGE COMMISSION,                       )
                                                             )
          Plaintiff,                                         )
                                                             )
   v.                                                        )
                                                             )
   ONIX CAPITAL LLC, et al.,                                 )
                                                             )
         Defendants.                                         )
   _____________________________________________             )

        SECURITIES AND EXCHANGE COMMISSION’S UNOPPOSED MOTION TO
        CONTINUE HEARING ON THE COMMISSION’S MOTION FOR JUDGMENT

          Plaintiff Securities and Exchange Commission (“Commission”) moves, unopposed, to

   continue the hearing on the Commission’s Motion for Judgment and states the following:

          1.     On August 24, 2021, this Court entered an Order [DE 339] setting a Hearing on

   August 31, 2021, at 11:00 am on the Commission’s Motion for Judgment [DE 309].

          2.     Undersigned counsel was previously ordered to participate in a settlement

   conference being held with Magistrate Judge Otazo-Reyes on August 31, 2021, beginning at 10:30

   am. DE 85, 87, SEC v. Thunderbird Power Corp., No. 1:20-cv-22901-DPG.

          3.     Accordingly, the Commission requests that the hearing be continued.         The

   undersigned is available at the Court’s convenience, with the exception of September 8, 2021,

   from 1:30 pm forward, when a preliminary injunction hearing has been scheduled in another

   matter. DE 30, SEC v. MJ Capital Funding, LLC, No. 0:21-cv-61644-AHS.

                                    Certification of Conferral

          On August 24, 2021, the undersigned communicated with Sharon Kegerreis, attorney for

   defendant, who advised that defendant did not object to the Commission’s motion.
Case 1:16-cv-24678-MGC Document 340 Entered on FLSD Docket 08/26/2021 Page 2 of 2




   Dated: August 26, 2021                               Respectfully submitted,



                                                By:    Andrew O. Schiff          _
                                                       Andrew O. Schiff
                                                       Regional Trial Counsel
                                                       S.D. Fla. No. A5501900
                                                       Telephone: (305) 982-6390
                                                       Facsimile: (305) 536-4154
                                                       E-mail: schiffa@sec.gov

                                                       Attorney for Plaintiff
                                                       Securities and Exchange Commission
                                                       801 Brickell Avenue, Suite 1800
                                                       Miami, FL 33131
                                                       Telephone: (305) 982-6300
                                                       Facsimile: (305) 536-4154


                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 26, 2021, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record via CM/ECF.
                                                By:    Andrew O. Schiff               _
                                                       Andrew O. Schiff
